Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 1 of 10




                 EXHIBIT A
        Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 2 of 10


From:            Mehta, Sonal
To:              Telscher, Rudy; Kim, Jason J.
Cc:              Mortimer, Ann Marie; Holtzblatt, Ari; Harris, Marsha; Fussner, Kara; Corum, William; Hauer, Ryan; Hitchens, A. Lauren; Hauer,
                 Ryan
Subject:         RE: Settlement Discussions/Data Needs
Date:            Friday, October 30, 2020 6:42:12 PM
Attachments:     image001.png
                 image002.png
                 image003.png


Rudy,

I wanted to follow-up with a clarification and some additional information to supplement the information we
provided below. Facebook’s Ad Library includes much of the data your clients are asking for (including the
number of impressions, ad ID, potential reach, and even demographic information including gender, age, and
geography of who was shown the ad) for ads that are categorized as relating to social issues, elections, or
politics but not for all ads. The former is defined fairly broadly, which is why the ad from Crate and Barrel we
showed as an example was included. You can find ads for a number of other brands in that category as well.
There are also ads that are outside of that category, for which the Ad Library includes the complete ad (image
and text), the date on which the ad started running on FB or other platform, the ad ID, URL for the ad in the ad
library, the name of the ad sponsor (FB Page), number of followers the sponsor has on IG and number of likes
for that Page on FB, etc. These ads can be searched by FB Page name and can be filtered by location (country),
platform (FB, IG, Audience Network, and Messenger), and dates on which there were impressions.

We hope this additional information is helpful as your team reviews the Ad Library, APIs (including those we
mentioned), and developer documentation.

Best,

Sonal N. Mehta | WilmerHale
950 Page Mill Road
Palo Alto, CA 94304 USA
+1 650 600 5051 (t)
+1 650 858 6100 (f)
sonal.mehta@wilmerhale.com

From: Mehta, Sonal
Sent: Friday, October 30, 2020 12:12 PM
To: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari <Ari.Holtzblatt@wilmerhale.com>; Harris,
Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>; Hitchens,
A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>
Subject: RE: Settlement Discussions/Data Needs

Rudy,

Can you please explain the basis for the statement: “To our knowledge, the information regarding non-
political ads is limited to ad image and text. The more detailed metrics about the ads are not available to our
knowledge through the Ad Library or related APIs.” In our earlier email we included several screenshots of
data available from the Ad Library for a non-political ad that show that the Ad Library can provide much of the
data your clients are asking for, including the number of impressions, ad ID, potential reach, and even
         Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 3 of 10


demographic information including gender, age, and geography of who was shown the ad. We also pointed
you to developer documentation about the APIs, but it does not appear that anyone on your side has looked
at them to see how Defendants’ business needs can be met with the available data and through established
channels. Given that, your suggestion that “Facebook simply has no interest in providing the data BrandTotal
needs” does not make sense.

Let us know when your folks review the Ad Library data for non-political ads and the relevant APIs and
developer documentation, and have worked out how they will access the information that they need through
established channels. As we have said before, once Defendants have determined how they will work through
those channels, we can work to finalize the remediation agreement referenced below and to discuss
resolution of the lawsuit.

Best,

Sonal N. Mehta | WilmerHale
950 Page Mill Road
Palo Alto, CA 94304 USA
+1 650 600 5051 (t)
+1 650 858 6100 (f)
sonal.mehta@wilmerhale.com


From: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>
Sent: Thursday, October 29, 2020 12:21 PM
To: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari <Ari.Holtzblatt@wilmerhale.com>; Harris,
Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>; Hitchens,
A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>
Subject: RE: Settlement Discussions/Data Needs

EXTERNAL SENDER


Sonal,

Thank you for your response as well. We are fine with how these discussions will be treated for now. We can
reassess later whether to put a formal agreement in place. I think both sides feel slighted by the settlement
process to date, and I will leave it at that.

Our client was familiar with Facebook’s Ad Library and what information is available for political versus non-
political ads. To our knowledge, the information regarding non-political ads is limited to ad image and text.
The more detailed metrics about the ads are not available to our knowledge through the Ad Library or related
APIs. We have provided a list below of the data BrandTotal needs to effectively run its business. Facebook
obviously knows its site best, so if we are incorrect about what is publicly available, please let us know.

If Facebook would agree to some method of providing such data to BrandTotal, we believe the remediation
issues could readily be resolved because BrandTotal’s data needs would be resolved. We believe the most
efficient method to explore both fronts is to get technical and business representatives from both sides
together to begin such discussions. Of course, it might be that Facebook simply has no interest in providing
         Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 4 of 10


the data BrandTotal needs, in which case, we merely need to know that.

Best regards,

Rudy


Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com




From: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>
Sent: Wednesday, October 28, 2020 3:29 PM
To: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari <Ari.Holtzblatt@wilmerhale.com>; Harris,
Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>; Hitchens,
A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>
Subject: RE: Settlement Discussions/Data Needs

[EXTERNAL EMAIL]

Rudy,

Thanks for your note.

At the outset, I want to clarify that this communication is not a settlement communication. Given the history
of the parties’ discussions, including Defendants’ reliance on settlement communications even after they
asked Facebook to agree treat such communications as confidential, Facebook does not agree that
Defendants can unilaterally designate certain communications as settlement communications or not
settlement communications, or as happened last week, belatedly seek to create a one-sided non-settlement
record of settlement communications to be able to rely on them in the court proceedings. If Defendants wish
to have confidential settlement communications, I think we should enter into an agreement that specifies the
confidentiality parameters around those communications. In the interim, we are happy to start this discussion
with the understanding that the parties are not going to unilaterally decide which communications are and are
not settlement communications unless and until those parameters are agreed upon.

In the interim, and as we have said, Facebook stands ready to discuss the remediation process that we would
expect to follow here as we have with others that have violated Facebook’s terms and policies. We appreciate
your confirmation that Defendants are now willing to undertake that process. The basic parameters of
Facebook’s remediation process, which would be memorialized in a written agreement, are as follows:


·         Defendants
                 agree to delete non-public information collected from password-protected locations on
    Facebook and Instagram and/or through BrandTotal and Unimania app(s) and extensions and certify
    the deletion of that information;

·         Defendants   agree to delete the misappropriated session tokens and session ids;

·         Defendants   agree to provide a list of all accounts associated with those tokens and ids;
          Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 5 of 10


·         Defendants
                agree to notify consumers who had their session tokens and session ids
     misappropriated;

·         Defendants
                agree to removal of all extensions and apps scraping data from Facebook and Instagram
     from web stores, and execute agreement not to republish them;

·         Defendants   agree to provide Facebook with the names of entities with which any data was sold or
     shared;

·         Defendants
                agree to a data audit and future audits at Facebook’s request, which is part of the
     Facebook Platform Policy; and

·         Additional
                violations of Facebook’s terms and policies would result in a permanent revocation of
     access and Defendants would bear the cost associated with enforcement of Facebook’s terms.

Further, as we communicated before the hearing, Facebook is happy to talk to Defendants about ways that
Defendants can bring themselves into compliance with Facebook’s terms and policies. We reiterate that the
first step would be for Defendants’ engineers to look at Facebook’s APIs, Ad Library, terms, etc. to see how
Defendants can accomplish their business goals within the established rules and mechanisms for third-party
access to the platform. While Defendants have now provided a list of data that they are seeking from the
platform, it does not appear that Defendants have reviewed the Ad Library and available APIs to determine
what information is available through established channels. The APIs provide authorized access to a broad
range of end points for developers that wish to access the platform; for example, there are APIs that provide
advertising information and to public page content access information. And because the APIs are available to,
and used by, thousands and thousands of developers who seek to develop apps for the platform, Facebook
has provided detailed, publicly-available developer documentation about the APIs and the developer and app
registration process on its Facebook for Developers site (https://developers.facebook.com/).

The Ad Library, which is both public and has an API for developers, also appears to provide a lot of the data
that Defendants are asking for, including the number of impressions, ad ID, potential reach, and even
demographic information including gender, age, and geography of who was shown the ad.
        Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 6 of 10




We would, again, ask Defendants to review the Ad Library and the APIs to determine how best to access the
information that they need through established channels. Once Defendants have determined how they will
work through those channels, we can work to finalize the remediation agreement referenced above and to
discuss resolution of the lawsuit.

Best,

Sonal N. Mehta | WilmerHale
950 Page Mill Road
Palo Alto, CA 94304 USA
+1 650 600 5051 (t)
+1 650 858 6100 (f)
sonal.mehta@wilmerhale.com

From: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>
Sent: Tuesday, October 27, 2020 11:49 AM
To: Kim, Jason J. <kimj@hunton.com>; Mehta, Sonal <Sonal.Mehta@wilmerhale.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari <Ari.Holtzblatt@wilmerhale.com>; Harris,
Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>; Hitchens,
A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>
Subject: Settlement Discussions/Data Needs

EXTERNAL SENDER
         Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 7 of 10




Sonal,

Per the direction of the Court yesterday, we wish to explore whether there is a resolution with Facebook that
would involve Facebook providing access to the following data through an API or otherwise:

Demographic data: gender, date of birth (month) ,date of birth (year), location –
country,location - state, location - dma, relationship status, user interests
Impression data: time seen, creative id, ctr, organic reach

Per your email yesterday, our client is willing to go through a remediation process. More specifically, we are
happy to discuss taking down all extensions. What remains are minor in any event. Per an email that Bill
Corum previously sent, we had already taken action to address the issues that Facebook had raised regarding
actions after the Complaint was filed. If there are any other outstanding issues, we are also happy to address
them.

We look forward to hearing from you.

Best regards,

Rudy

Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com




From: Telscher, Rudy
Sent: Wednesday, October 21, 2020 2:55 PM
To: 'Kim, Jason J.' <kimj@hunton.com>; 'Mehta, Sonal' <Sonal.Mehta@wilmerhale.com>
Cc: 'Mortimer, Ann Marie' <amortimer@hunton.com>; 'Holtzblatt, Ari' <Ari.Holtzblatt@wilmerhale.com>;
Harris, Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>;
Corum, William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>;
Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>
Subject: RE: Participating Sites Ad Issue

Jason,

In follow-up to the below, we attach example ads that do not mention Facebook or a Facebook logo. We
presume Facebook does not object to the use of these ads. Please confirm when you have time. Thanks,

Rudy

Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com
         Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 8 of 10


From: Telscher, Rudy
Sent: Tuesday, October 20, 2020 9:39 PM
To: Kim, Jason J. <kimj@hunton.com>; Mehta, Sonal <Sonal.Mehta@wilmerhale.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari <Ari.Holtzblatt@wilmerhale.com>; Harris,
Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>; Hitchens,
A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>
Subject: RE: Participating Sites Ad Issue

Jason,

Thanks for your communication. BrandTotal has already discontinued the use of “participating sites.” If you
are aware of any remaining uses, I can assure you it is not for a lack of trying to remove them all. BrandTotal
has no intention of using “participating sites” moving forward. The word choice to tell BrandTotal users the
sites that qualify for the rewards points does not matter to our client. We are happy to consider other word
phrases if your client does not like qualify. As for the “f”, I was not aware that Facebook was raising that issue.
I do not think either Complaint mentioned that issue, but perhaps I missed it. It is very common for
companies across America to use that symbol so we did not appreciate that was a concern. Nonetheless, we
are happy to discuss that issue too.

As we have hopefully made clear in all of our discussions and in the TRO, our client’s focus is on UpVoice. It is
not trying to hide that it has other extensions (but they are much more insignificant to the business), and our
client is more than happy to have an open technical discussion and better understand and address Facebook’s
concerns – beyond the terms of service. The terms of service issues turn on legal determinations in our view,
and our client can’t run its business without collecting data. While I know your client views certain recent
conduct as deceitful, that is not the intention, and as far as I know, there is misunderstanding about what was
done and why. We are happy to coordinate another call to explain that at some point.

For now, our reason for making the below communication not a settlement communication is only that we
want to be able to tell the court that we are not using “participating sites” any longer and that we have
communicated that to Facebook. I suspect that could be deemed a one-sided purpose, but I think it is a
legitimate purpose given the circumstances. As for these emails, my experience is judges hate emails and our
side will rarely use them in court filings.

Best regards,

Rudy

Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com




From: Kim, Jason J. <kimj@hunton.com>
Sent: Tuesday, October 20, 2020 8:38 PM
To: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>; Mehta, Sonal <Sonal.Mehta@wilmerhale.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari <Ari.Holtzblatt@wilmerhale.com>; Harris,
Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara <Kara.Fussner@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>; Hitchens,
A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>
Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 9 of 10
       Case 3:20-cv-07182-JCS Document 84-2 Filed 12/28/20 Page 10 of 10


<Ari.Holtzblatt@wilmerhale.com>; Harris, Marsha <Marsha.Harris@huschblackwell.com>; Fussner, Kara
<Kara.Fussner@huschblackwell.com>; Corum, William <William.Corum@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>; Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer,
Ryan <Ryan.Hauer@huschblackwell.com>
Subject: RE: Participating Sites Ad Issue

Sonal and Jason,

This is not a settlement communication. We have communicated two points to Facebook and have not heard
back from Facebook on either point.

   1. BrandTotal will not use the phrase “participating sites” in advertisements moving forward. While we do
      not concede that it was wrong to do so, in the interests of removing this aspect of the issues moving
      forward, BrandTotal will use “qualifying sites” or similar words moving forward, as we indicated in a
      communication on Saturday night to which we have not received a response. If Facebook would prefer
      other words, we are also happy to have such discussions.

   2. As we first offered last Wednesday, BrandTotal is willing to allow Facebook technical and legal
      personnel to meet/discuss with BrandTotal personnel to review the data Brandtotal collects and how it
      is collected. Facebook’s Complaint makes statements that we believe are inaccurate.

Best regards,

Rudy

Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com
